Case 1:18-cv-00950-LO-JFA Document 397 Filed 09/24/19 Page 1 of 1 PageID# 16056



                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA

     SONY MUSIC ENTERTAINMENT, et al.,

                         Plaintiffs,

                         v.                    Case No. 1:18-cv-00950-LO-JFA

      COX COMMUNICATIONS, INC., et al.,

                        Defendants.



   DECLARATION OF THOMAS PATRICK LANE IN SUPPORT OF DEFENDANTS’
   OPPOSITION TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT ON THE
             ISSUE OF COYRIGHT VALIDITY AND OWNERSHIP




               FILED UNDER SEAL
